NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/22/2021 has been entered. Claims 1, 4, 8-9, 11, 13, 15-36 have been cancelled. Claims 37-49 are newly added.  Claims 2, 3, 5-7, 10, 12, 14, 37-49 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/26/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to resolve a minor informality:

Claim 7, line 5, has been amended as follows:
-- second position to direct a portion of the airflow from aft of the fan to --


Reasons for Allowance
Claims 2, 3, 5-7, 10, 12, 14, 37-49 are allowed
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 37, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a controller configured to determine a severity level parameter using a difference in inlet pressure readings from a first and second pressure sensors coupled to an outer lip and inner lip of a nacelle of a turbine engine, detect inlet flow separation at the inlet of the turbine engine based on the severity level parameter, and adjust an airflow aft of the fan based on the determination of inlet flow separation and the severity level parameter.
Regarding independent claim 40, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a controller configured to determine a first severity level parameter using a difference in inlet pressure readings from a first pressure sensor coupled to an outer lip of a nacelle of a turbine engine and a second pressures sensor included in the nacelle, determine a second severity level parameter based on an airflow direction at the outer lip, detect inlet flow separation at the inlet of the turbine engine based on the first and second severity level parameters, and adjust an airflow aft of the fan based on the first and second severity level parameters.
Regarding independent claim 43, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a controller configured to 
Closest prior art includes Sidelkovskiy US 2020/0070962, which teaches a system for detecting inlet flow separation in an inlet of a turbine engine, including determining a severity level parameter, using pressure values.  Murphy US 2020/0080477 teaches an inlet flow distortion detection system for a turbine engine, using pressure sensors disposed on a nacelle of the turbine engine.  However, both Sidelkovskiy and Murphy fail to teach or suggest determining a severity level parameter that is used to detect inlet flow separation by determining a difference between first and second pressure readings from a first pressure sensor on an outer lip, and a second pressure sensor on an inner lip.  Sidelkovskiy and Murphy also fail to teach or suggest discovering a second severity level parameter based on an airflow direction determined from a difference between the first pressure value and a threshold, or a second severity level parameter based on a vibratory response from an accelerometer coupled to a bearing of the turbine engine.
Claims 2, 3, 5-7, 10, 12, 14, 38-39, 41-42, 44-49 are allowed for the same reasons as claims 37, 40 & 43, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741